                         UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF OHIO
                          WESTERN DIVISION AT DAYTON

 Keith W. DeWitt, Sr.,                       :   Case No. 3:16-cv-00021
                                             :
        Plaintiff,                           :   District Judge Thomas M. Rose
                                             :   Magistrate Judge Sharon L. Ovington
 vs.                                         :
 Commissioner of the Internal Revenue        :
 Service,                                    :
                                             :
        Defendant.                           :


                                         ORDER


       On November 6, 2019, Plaintiff was placed on notice that if he fails to timely

respond to Defendant’s Motion to Dismiss, or Alternatively for Summary Judgment,

Defendant’s Motion may be granted and his Complaint dismissed. (Doc. #16). Plaintiff

has not responded to the previous Notice or to Defendant’s Motion (Doc. #28). Because

a definite deadline for Plaintiff to respond was not set in the previous Order, the Court

hereby ORDERS that Plaintiff’s response, if any, to Defendant’s Motion to Dismiss, or

Alternatively for Summary Judgment (Doc. #28) is due by January 3, 2020.

       Plaintiff is placed on NOTICE that if he fails to timely respond to Defendants’

Motion by January 3, 2020, the Motion may be granted and his Complaint dismissed.



December 17, 2019                                s/Sharon L. Ovington
                                                 Sharon L. Ovington
                                                 United States Magistrate Judge
